      Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 1 of 19




 1 Matthew H. Poppe (SBN 177854)
   matthew.poppe@rimonlaw.com
 2 RIMON, P.C.

 3 800 Oak Grove Avenue, Suite 250
   Menlo Park, California 94025
 4 Telephone: 650.461.4433
   Facsimile: 650.461.4433
 5
   Attorneys for Plaintiff
 6 YUNTEK INTERNATIONAL, INC.

 7

 8                            UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                                  OAKLAND DIVISION

11

12 YUNTEK INTERNATIONAL, INC.,              Case No. 4:20-cv-07201-JSW

13              Plaintiff,                  PLAINTIFF YUNTEK INTERNATIONAL,
                                            INC.’S MOTION FOR LEAVE TO AMEND
14       v.                                 ITS INFRINGEMENT CONTENTIONS;
                                            CASE STATUS REPORT
15 XIAMEN JXD ELECTRONIC
   COMMERCE CO., LTD., XIAMEN               Hearing Date:       October 8, 2021
16 SUNNYPET PRODUCTS CO., LTD., and         Hearing Time:       9:00 a.m.
   PETSFIT INC.,                            Hearing Location:   Ctrm. 5, 2d Floor
17                                          Judge:              Hon. Jeffrey S. White
               Defendants.
18

19

20

21

22

23

24

25

26

27

28

        PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                  CASE NO. 4:20-CV-07201-JSW
         Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 2 of 19




 1
                                                     TABLE OF CONTENTS
 2                                                                                                                                       Page
 3 I.       INTRODUCTION.................................................................................................................. 2
 4 II.      NATURE OF THE CASE...................................................................................................... 2
 5
     III.   PROCEDURAL BACKGROUND ........................................................................................ 4
 6
            A.         Yuntek’s Original Infringement Contentions ............................................................ 4
 7
            B.         Yuntek’s Proposed Amended Infringement Contentions.......................................... 4
 8

 9                     1.         Additional Reference Numbers for the Accused Products............................ 5
10
                       2.         Additional Information Related to Yuntek’s Willful Infringement
11                                Contentions Based on Pre-Lawsuit Communications with Defendants........ 6

12
                       3.         Additional Information Related to These Proceedings ................................. 7
13
                       4.         Related Meet-and-Confer Discussions .......................................................... 8
14

15 IV.      LEGAL STANDARD ............................................................................................................ 8

16 V.       ARGUMENT ......................................................................................................................... 9

17          A.         Yuntek Diligently Sought Leave to Amend After Learning New Facts ................... 9
18
                       1.         Yuntek Learned of Additional Accused Products Through Discovery....... 10
19
                       2.         Yuntek Learned of Facts Supporting Its Willful Infringement Claim and
20
                                  Other Issues at the Settlement Conference in This Case ............................. 11
21
                       3.         Yuntek’s Remaining Proposed Amendments Relate to Recent Proceedings
22                                in This Litigation ......................................................................................... 13
23
            B.         Yuntek’s Amended Infringement Contentions Will Not Prejudice Defendants ..... 13
24

25 VI.      CONCLUSION .................................................................................................................... 14

26 VII.     STATUS REPORT .............................................................................................................. 14

27

28
                                                                        i
            PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                      CASE NO. 4:20-CV-07201-JSW
           Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 3 of 19




 1                                                       TABLE OF AUTHORITIES

 2                                                                                                                                            Page(s)
 3 Cases

 4 Advanced Micro Devices, Inc. v. LG Elecs., Inc.,

 5    No. 14-cv-01012-SI, 2017 WL 732896 (N.D. Cal. Feb. 24, 2017) .............................. 9, 11, 12

 6 Apple Inc. v. Samsung Elecs. Co.,
      No. CV 12-00630 LHK, 2012 WL 5632618 (N.D. Cal. Nov. 15, 2012) ............................ 9, 12
 7
   Chrimar Sys. Inc. v. Cisco Sys. Inc.,
 8    No. 13-cv-01300-JSW (MEJ), 2015 WL 13449849 (N.D. Cal. May 14, 2015) ............... 11, 13
 9 Illumina Inc. v. BGI Genomics Co.,

10     No. 20-cv-01465-WHO, 2021 WL 2400941 (N.D. Cal. Jun. 11, 2021) ................................... 9

11 Linex Techs., Inc. v. Hewlett-Packard Co.,
      No. C 13-159 CW, 2013 WL 5955548 (N.D. Cal. Nov. 6, 2013) .......................................... 12
12
   O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,
13    467 F.3d 1355 (Fed. Cir. 2006) ........................................................................................... 9, 11
14 Other Authorities

15 Patent L.R. 3-1 ............................................................................................................................ 2, 4

16
      Patent L.R. 3-1(i) ............................................................................................................................. 6
17
      Patent L.R. 3-2 ............................................................................................................................ 2, 4
18
      Patent L.R. 3-6 ............................................................................................................................ 1, 8
19

20

21

22

23

24

25

26

27

28
                                                                               ii
                PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                          CASE NO. 4:20-CV-07201-JSW
       Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 4 of 19




 1                               NOTICE OF MOTION AND MOTION

 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that on October 8, 2021, at 9:00 a.m. (the first available date

 4 indicated on the Court’s website), or as soon thereafter as the matter may be heard, in Courtroom 5

 5 of the Oakland Courthouse, 2d Floor, 1301 Clay Street, Oakland, CA 94612, Plaintiff Yuntek

 6 International, Inc. (“Yuntek”) will and hereby does move for an order granting leave to amend its

 7 infringement contentions in the form attached hereto as Exhibit A.

 8          This motion is made pursuant to Patent L.R. 3-6 on the grounds that at the time it served its

 9 original infringement contentions, Yuntek was unaware of the information it seeks to add by way

10 of amendment despite diligent efforts because the information includes (1) internal Sunnypet

11 reference numbers for accused products that were not publicly available or were otherwise not

12 found by Yuntek despite diligent efforts; (2) details about contacts between the parties in 2015 that

13 Yuntek did not recall until being informed about them by counsel for Defendants Xiamen JXD

14 Electronic Commerce Co., Ltd., Xiamen Sunnypet Products Co., Ltd., and Petsfit Inc. (together,

15 “Defendants”) during the settlement conference in this case; and (3) procedural developments in

16 this action since the date of Yuntek’s original infringement contentions. Further, Defendants will

17 not be prejudiced by the proposed amendments. Therefore, good cause exists for leave to amend.

18          This motion is based on this Notice of Motion, the Memorandum of Points and Authorities

19 set forth below, the attached Exhibits A and B, the supporting Declarations of Matthew H. Poppe

20 and David Chou filed herewith, all pleadings and documents in the Court’s file, all matters of

21 which the Court may or must take judicial notice, and such other written or oral argument as may

22 be presented at or before the time this motion is heard by the Court.

23                                 STATEMENT OF RELIEF SOUGHT

24          Yuntek seeks an order granting leave to amend its infringement contentions in the form
25 attached hereto as Exhibit A.

26

27

28
                                                      1
           PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                     CASE NO. 4:20-CV-07201-JSW
        Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 5 of 19




 1                            STATEMENT OF ISSUE TO BE DECIDED

 2          Whether good cause exists to grant Yuntek leave to amend its infringement contentions in

 3 the form attached hereto as Exhibit A because Yuntek has acted with diligence and Defendants

 4 will not suffer prejudice from the granting of the motion.

 5                       MEMORANDUM OF POINTS AND AUTHORITIES

 6 I.       INTRODUCTION
 7          This is a patent infringement action in which Yuntek alleges that Defendants infringe U.S.
 8 Patent No. 6,715,446 B2 (the “ʼ446 Patent”). On May 21, 2021, Yuntek served a document

 9 entitled Disclosure of Asserted Claims and Infringement Contentions Pursuant to Patent L.R. 3-1

10 and Document Production Pursuant to Patent L.R. 3-2 (“Infringement Contentions”). Yuntek now

11 seeks leave to amend its Infringement Contentions to add three types of information that Yuntek

12 learned after it served its original Infringement Contentions: (1) additional internal reference

13 numbers for the accused products disclosed in Defendants’ document production; (2) additional

14 facts supporting Yuntek’s willful infringement claim, which Defendants’ counsel disclosed at the

15 settlement conference in this case; and (3) recent procedural developments. Yuntek’s proposed

16 amended infringement contentions are attached hereto as Exhibit A.

17          Good cause exists to grant Yuntek’s motion because Yuntek has acted diligently and
18 Defendants will not be prejudiced. Indeed, Defendants offered to stipulate that Yuntek could

19 amend its infringement contentions as requested, but only on conditions that were not acceptable

20 to Yuntek. Defendants do not dispute that Yuntek has acted diligently since serving its original

21 Infringement Contentions, but they claim Yuntek should have included the proposed amendments

22 in its original contentions. However, Yuntek could not have done so for the reasons stated below.

23 Defendants have not asserted a claim of prejudice except in the most conclusory of terms.

24          Based on Yuntek’s showing of good cause, the Court should grant Yuntek’s motion.
25 II.      NATURE OF THE CASE
26          Yuntek owns the ʼ446 Patent, entitled “Pet Tent,” which the U.S. Patent and Trademark
27 Office issued on April 6, 2004. Second Amended Complaint (“SAC”), Dkt. No. 52, ¶ 14. The

28
                                                      2
           PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                     CASE NO. 4:20-CV-07201-JSW
       Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 6 of 19




 1 ʼ446 Patent covers a collapsible pet carrier such as the one shown in the following image from the

 2 patent’s cover page:

 3

 4

 5

 6

 7

 8

 9 Defendants have sold and continue to sell many products that infringe the ʼ446 Patent, including

10 on www.amazon.com. Id. ¶ 17. Following is an image of one of the Accused Products:

11

12

13

14

15

16

17 See id., ¶ 11. Yuntek asserts one count for infringement of the ʼ446 Patent based on Defendants’

18 sales, offers to sell, and imports of the accused products, as well as Defendants’ acts of indirect

19 infringement. Id. ¶¶ 21-26, 28.

20          Yuntek also claims that Defendants’ infringement has been willful, and that this is an

21 exceptional case, based in part on the fact that Defendants have been on notice of the ʼ446 Patent

22 and Yuntek’s infringement allegations since at least January 2015. Id. ¶ 20. Yuntek was led to

23 believe at that time that the infringement would stop, but Yuntek learned that Defendants were

24 selling the accused products in the United States in 2018. Id. Yuntek sent Defendants written

25 notice regarding the new acts of infringement on multiple occasions in June 2018 and thereafter,

26 but Defendants did not stop infringing despite never identifying a reasonable and good faith non-

27 infringement or invalidity argument. Id.

28
                                                      3
           PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                     CASE NO. 4:20-CV-07201-JSW
       Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 7 of 19




 1 III.     PROCEDURAL BACKGROUND
 2          Yuntek filed the Complaint in this action on October 15, 2020, alleging direct, indirect,
 3 and willful infringement. See Complaint, Dkt. No. 1, ¶¶ 17-23. Yuntek has amended the

 4 Complaint twice, once to correct a factual error and once to add Defendants’ U.S. affiliate as a

 5 party and to supplement certain allegations. See First Amended Complaint, Dkt. No. 37; SAC.

 6          A.     Yuntek’s Original Infringement Contentions
 7          On April 12, 2021, the Court issued an Order setting a partial case schedule. Dkt. No. 27.
 8 Pursuant to that schedule, Yuntek’s disclosures under Patent Local Rules 3-1 and 3-2 were due on

 9 May 21, 2012. Id. at 1; Dkt. No. 24 at 6. Yuntek served its Infringement Contentions on that date.

10 Declaration of Matthew H. Poppe, filed herewith (“Poppe Decl.”), ¶ 2 & Ex. A.

11          Yuntek’s Infringement Contentions identify two categories of accused products: (1) pet
12 carriers alleged to literally infringe, in which a mesh screen in the front panel opens upward and

13 attaches above the front opening, and (2) pet carriers alleged to infringe under the Doctrine of

14 Equivalents, in which the mesh screen in the front panel opens downward and lies flat when fully

15 open. See id., Ex. A, pp. 2-38. For each of these two product categories, Yuntek identified the

16 product reference numbers used by Defendants and/or the product names listed in Defendants’

17 www.amazon.com product listings to the extent permitted by Yuntek’s independent investigation.

18 See id.; Poppe Decl. ¶ 3.

19          Yuntek’s Infringement Contentions also stated the basis for Yuntek’s allegation of willful
20 infringement, to the extent known by Yuntek at that time. See id., Ex. A, p. 39. The Infringement

21 Contentions only mentioned Yuntek’s communications with Defendants in 2018, see id., because

22 Yuntek did not remember that it had also been contacted by Defendants’ counsel about the ʼ446

23 Patent in 2015 at the beginning of a year-long dispute with another party. Declaration of David

24 Chou, filed herewith (“Chou Decl.”), ¶¶ 4-5; see also Poppe Decl. ¶ 4.

25          B.     Yuntek’s Proposed Amended Infringement Contentions
26          On July 8, 2021, Yuntek sent Defendants its proposed amended infringement contentions
27 and an explanatory meet-and-confer letter. Poppe Decl. ¶ 5 & Ex. B. The July 8 proposal is the

28 same as the proposed amended infringement contentions attached here as Exhibit A, with three
                                                      4
           PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                     CASE NO. 4:20-CV-07201-JSW
         Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 8 of 19




 1 minor additions.1 Poppe Decl. ¶ 6. The material sought to be added by amendment is shown in

 2 the redline attached hereto as Exhibit B. The proposed amendments fall into three categories, each

 3 discussed below.

 4                  1.      Additional Reference Numbers for the Accused Products

 5          Yuntek located the accused products on Defendants’ websites and on www.amazon.com.

 6 Poppe Decl. ¶ 7; Chou Decl. ¶ 6. The Amazon listings identify the products by name and by an

 7 Amazon reference number, but do not list Defendants’ internal reference numbers. Poppe Decl.

 8 ¶ 8 & Ex. D. Defendants’ websites identify the products by a different name and by internal

 9 reference numbers, such as DCC1039F and DCC1047D. Id. ¶¶ 9-10 & Exs. E-F. The internal

10 reference numbers are also on certain product materials. See id. ¶ 12 & Ex. H.

11          Yuntek’s original Infringement Contentions identified the infringing products by their

12 Amazon names and, with one exception, by Defendants’ internal reference numbers to the extent

13 known by Yuntek at that time. Poppe Decl., Ex. A, pp. 1-2 (identifying the products as DCC1039,

14 DCC1047, and DCC002, plus one product identified only by its Amazon name). Yuntek made

15 clear that the products were accused “regardless of the product’s size, color, pattern, or folding

16 style and regardless of the name(s) and/or other identifier(s) Sunnypet has used for the product . . .

17 .” Id.; see also id. at fns. 1-3 on pp. 1-2.

18          One week after Yuntek served its original Infringement Contentions, Defendants made a

19 document production in response to Yuntek’s First Set of Requests for Production of Documents

20 and Things. Poppe Decl. ¶ 11 & Ex. G. Defendants’ document production included documents

21 with photos and reference numbers of other pet carrier products sold by Defendants. See id. ¶¶ 13-

22 14 & Exs. I-J. Several of the products include the same essential features as the originally accused

23 products, but with different reference numbers that seem merely to indicate different sizes, colors,

24

25   1
     Specifically, Exhibit A hereto includes one more product of interest (though requiring further
   discovery before being accused of infringement) about which Yuntek notified Defendants on July
26 16, 2021, see Poppe Decl. ¶ 6 & Ex. C; an additional reference to an accused product that was
   listed in one section of Yuntek’s proposed amended infringement contentions but inadvertently
27 omitted from another section, id. ¶ 6; and citations to two additional documents, one of which was
   only recently located and the other of which post-dates Yuntek’s Infringement Contentions, id.
28 ¶ 6; see infra at 7 & n.2.
                                                      5
           PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                     CASE NO. 4:20-CV-07201-JSW
       Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 9 of 19




 1 or minor features. See id. Some of the new reference numbers are the same as the ones listed in

 2 Yuntek’s original Infringement Contentions, but with different suffixes (such as DCC1039023,

 3 DCC1039033, and DCC1047054). See id. Yuntek’s proposed amended infringement contentions

 4 list several of these new reference numbers and explain how the infringement charts in Yuntek’s

 5 original Infringement Contentions apply to these new reference numbers. See Exhibit B, attached

 6 hereto, pp. 2-4, 20-24. The proposed amended contentions also identify other reference numbers

 7 for which Yuntek needs additional information from Defendants to complete its infringement

 8 analysis. Id., pp. 4, 24-25. Yuntek has asked Defendants for that information several times, but

 9 Defendants have not provided it. Poppe Decl. ¶ 15 & Exs. B (top of page 2), K (¶ 3), M (¶ 4), N.

10                  2.     Additional Information Related to Yuntek’s Willful Infringement
                           Contentions Based on Pre-Lawsuit Communications with Defendants
11
            Yuntek has pled that Defendants’ patent infringement was willful, such that enhanced
12
     damages should be awarded to Yuntek. SAC, ¶¶ 20, 27. Per Patent L.R. 3-1(i), Yuntek stated the
13
     basis for its willful infringement allegation in its original Infringement Contentions. See Poppe
14
     Decl., Ex. A, p. 39. There, Yuntek described its communications with Defendants in 2018 after
15
     Yuntek learned Defendants were selling infringing products in the United States. Id. Yuntek also
16
     described relevant proceedings from this litigation. Id.
17
            Several weeks later, on June 28, 2021, Magistrate Judge Kandis Westmore conducted a
18
     settlement conference with the parties. Dkt. No. 43; Poppe Decl. ¶ 4. During the settlement
19
     conference, Defendants’ counsel referenced communications between Yuntek and Defendants
20
     regarding the ʼ446 Patent in 2015. Poppe Decl. ¶ 4. Prior to the settlement conference, Yuntek
21
     did not recall these communications and Yuntek’s counsel was unaware of them. Id.; Chou Decl.
22
     ¶ 4. The 2015 communications were in the context of a patent dispute between Yuntek and a U.S.
23
     company called K&H Manufacturing (“K&H”). Chou Decl. ¶ 5. After Yuntek notified K&H of
24
     its infringement of the ʼ446 Patent, Defendants’ counsel initiated several communications with
25
     Yuntek from January 30, 2015 and February 9, 2015 to inform Yuntek that it was K&H’s supplier
26
     and to seek a resolution of the dispute. Id. Yuntek did not respond, preferring to deal directly
27
     with K&H, and did not hear from Defendants again until 2018. Id. By contrast, Yuntek continued
28
                                                      6
           PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                     CASE NO. 4:20-CV-07201-JSW
       Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 10 of 19




 1 extensive discussions with K&H and several K&H customers throughout 2015 and into 2016. Id.

 2 Until the settlement conference in this case, Yuntek thought of that dispute as being with K&H

 3 and did not remember that Sunnypet was K&H’s supplier and had briefly interacted with Yuntek

 4 in 2015. Id.

 5          Yuntek was already granted leave, by stipulation, to file a Second Amended Complaint

 6 that includes allegations about the 2015 interactions between Yuntek and Defendants. See SAC,

 7 ¶¶ 20, 27; Dkt. Nos. 46, 47. Yuntek now seeks leave to make conforming amendments to the

 8 willful infringement allegations in its Infringement Contentions. See Exhibit B, attached hereto,

 9 pp. 44-45. Yuntek also seeks to add the K&H pet carrier products supplied by Defendants to the

10 list of accused products, id. at 3, 20, and to supplement its indirect infringement allegations with

11 information related to K&H and K&H’s downstream customers, id. at 43.

12                  3.     Additional Information Related to These Proceedings

13          Yuntek stated in its original Infringement Contentions that its willful infringement claim is

14 based in part on Defendants’ conduct during this litigation. See Poppe Decl., Ex. A, p. 39.

15 Yuntek wishes to supplement those allegations with information about proceedings that occurred

16 after Yuntek served its original Infringement Contentions. See Exhibit B, attached hereto, p. 46.

17          Yuntek’s original Infringement Contentions also stated that Yuntek would concurrently

18 produce certain documents. See Poppe Decl., Ex. A, pp. 40-42. Yuntek now seeks to amend its

19 Infringement Contentions to state that those documents have been produced and to identify three
                                                                                                2
20 documents that Yuntek has produced more recently. See Exhibit B, attached hereto, pp. 47-48.

21

22

23
   2
     One added document is a certified copy of the ʼ446 Patent’s file history. See Exhibit B, attached
24 hereto, p. 47. Yuntek produced an uncertified copy of the file history with its Infringement
   Contentions and said it had ordered a certified copy from the Patent Office and would produce it
25 upon receipt. Poppe Decl. ¶ 17 & Ex. A, p. 40. Yuntek produced the certified copy on June 27,
   2021. Id. ¶ 17. The other two added documents are agreements between Yuntek and other alleged
26 infringers. See Exhibit B, attached hereto, p. 48. One was signed after Yuntek served its original
   Infringement Contentions and was produced to Defendants promptly thereafter. Poppe Decl. ¶ 18.
27 The other is from 2010. Chou Decl. ¶ 7. Yuntek’s Infringement Contentions list an agreement
   between Yuntek and that infringer from 2013, but Yuntek only recently realized that there was an
28 earlier agreement with the same company. Poppe Decl. ¶ 19; Chou Decl. ¶ 7.
                                                     7
           PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                     CASE NO. 4:20-CV-07201-JSW
         Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 11 of 19




 1                  4.     Related Meet-and-Confer Discussions

 2           Yuntek sent its proposed amended infringement contentions and an explanatory letter to

 3 Defendants’ counsel on July 8, 2021. Poppe Decl. ¶ 5 & Ex. B. The parties exchanged meet-and-

 4 confer emails on July 13 and 16, and then discussed Yuntek’s request by telephone on July 19. Id.

 5 ¶ 16 & Ex. K. During that call, Defendants’ counsel asked Yuntek to produce documents to assist

 6 with Defendants’ consideration of Yuntek’s amendment request. Id. ¶ 16 & Ex. L. On July 29,

 7 2021, Yuntek voluntarily produced those documents to Defendants. Id. ¶ 16.

 8           The parties exchanged additional meet-and-confer emails on August 3, followed by an

 9 August 4 email from Defendants’ counsel stating that Defendants would not oppose Yuntek’s

10 request to amend its infringement contentions―but only if Yuntek agreed that Defendants could

11 amend their invalidity contentions. Id., Exs. O-P. Yuntek responded the same day with an email

12 asking to see Defendants’ proposed amended invalidity contentions, which Defendants’ counsel

13 sent the following day, August 5. Id., Exs. Q-R. On August 9, Yuntek informed Defendants that
                                                                                   3
14 the proposed amendments to Defendants’ invalidity contentions were unacceptable, and asked

15 Defendants to allow Yuntek to amend its infringement contentions without being conditioned on

16 Defendants also being allowed to amend their invalidity contentions. Id., Ex. S. Defendants

17 refused in a follow-up meet-and-confer email and telephone call. Id. ¶ 27 & Ex. T.

18           During the parties’ meet-and-confer discussions, Defendants’ counsel represented and then

19 reaffirmed multiple times that Defendants would not assert lack of diligence as a basis to oppose

20 Yuntek’s motion for leave to amend its infringement contentions, except to argue that Yuntek

21 could have included the proposed amendments in its original Infringement Contentions. Id. ¶¶ 16,

22 27 & Exs. L, T.

23 IV.       LEGAL STANDARD

24           “Amendment of the Infringement Contentions . . . may be made only by order of the Court

25 upon a timely showing of good cause.” Patent L.R. 3-6. The local rules list several “[n]on-

26
     3
27   Yuntek had previously requested that Defendants amend their invalidity contentions, but only to
   delete dozens of listed prior art references for which Defendants provided no invalidity charts. See
28 infra at 14. Defendants’ proposed amendments deleted most of the uncharted prior art references,
   but retained three such references and sought to add them to its charts. See Poppe Decl., Ex. R.
                                                      8
            PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                      CASE NO. 4:20-CV-07201-JSW
      Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 12 of 19




 1 exhaustive examples of circumstances that may, absent undue prejudice to the non-moving party,

 2 support a finding of good cause . . . .” Id. One of the non-exhaustive examples is “[r]ecent

 3 discovery of nonpublic information about the Accused Instrumentality which was not discovered,

 4 despite diligent efforts, before the service of the Infringement Contentions.” Id. Further, “[c]ourts

 5 have allowed amendments when the movant made an honest mistake, the request to amend did not

 6 appear to be motivated by gamesmanship, or where there was still ample time left in discovery.”

 7 Advanced Micro Devices, Inc. v. LG Elecs., Inc., No. 14-cv-01012-SI, 2017 WL 732896, at *2

 8 (N.D. Cal. Feb. 24, 2017) (citing Karl Storz Endoscopy-Am. v. Stryker Corp., No. 14-0876-RS

 9 (JSC), 2016 WL 7386136 (N.D. Cal. Dec. 21, 2016)).

10          “In determining whether a party has established good cause, courts first look to whether

11 the party has shown that it has acted with diligence.” Illumina Inc. v. BGI Genomics Co., No. 20-

12 cv-01465-WHO, 2021 WL 2400941, at *2 (N.D. Cal. Jun. 11, 2021) (citing O2 Micro Int’l Ltd. v.

13 Monolithic Power Sys., Inc., 467 F.3d 1355, 1366 (Fed. Cir. 2006)). “If the court finds that the

14 moving party has acted with diligence, it then must determine whether the non-moving party

15 would suffer prejudice if the motion to amend were granted.” Id. (quoting Apple Inc. v. Samsung

16 Elecs. Co., No. 12-CV-0630-LHK (PSG), 2013 WL 3246094, at *1 (N.D. Cal. Jun. 26, 2013)).

17 V.       ARGUMENT
18          Good cause exists to grant Yuntek’s Motion for Leave to Amend Infringement Contentions
19 because Yuntek has acted diligently and Defendants will not be prejudiced.

20          A.     Yuntek Diligently Sought Leave to Amend After Learning New Facts
21          Yuntek premises its claim of diligence on the fact that it did not know the information it
22 seeks to add by amendment when it served its original Infringement Contentions, and it has acted

23 diligently since learning that information. Indeed, Defendants have represented to Yuntek that

24 they do not claim a lack of diligence since Yuntek learned the new information; they merely assert

25 that Yuntek should have included the information in its original Infringement Contentions. Supra

26 at 8. As Yuntek explains below, that was not feasible.

27

28
                                                      9
          PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                    CASE NO. 4:20-CV-07201-JSW
      Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 13 of 19




 1                 1.     Yuntek Learned of Additional Accused Products Through Discovery

 2         When Yuntek served its original Infringement Contentions, it did not know about the

 3 products it seeks to add now as new accused products. Poppe Decl. ¶ 7; see also id. ¶¶ 8-10 &

 4 Exs. D, E, F. Rather, it learned about those products through discovery and then diligently sought

 5 to amend its Infringement Contentions. See id., Exs. I, J.

 6         Defendants’ counsel has argued that “[i]nformation about the additional carriers and their

 7 features is and has been publicly available and should have been discovered before service of the

 8 infringement contentions through your prefiling investigation.” Poppe Decl., Ex. K, p. 3. But

 9 when Yuntek asked where the information was publicly available, Defendants were silent. Id.

10 ¶ 28 & Ex. K. Defendants’ assertion that the information was publicly available and should have

11 been found by Yuntek is not credible for the following reasons:

12                The documents produced by Defendants from which Yuntek learned about the new
13                 products include products sold from 2014 to the present. See id., Ex. I, SUNNY_

14                 00028 (referring to products sold from 2014.10.15-2021.5.12); id., Ex. J (product

15                 list purported to include “all pet carrier products”); id., Ex. G, pp. 4, 11-12 (RFP

16                 responses by which Defendants agreed to produce product documentation from six

17                 years before filing of Complaint to present). Defendants’ documents do not reveal

18                 the dates during which each listed product was sold. See id., Exs. I, J. If any of

19                 these products were discontinued before this litigation started, Yuntek would have

20                 had no way to learn about them.

21                Defendants’ product listings on www.amazon.com do not include Defendants’
22                 internal reference numbers for the listed products. See id. ¶ 8 & Ex. D. Thus,

23                 Yuntek has no way to identify those reference numbers from the Amazon listings.

24                 To Yuntek’s knowledge, the accused products Yuntek seeks to add by amendment

25                 are not listed on www.amazon.com. Id. ¶ 7.

26                The only other channel known to Yuntek through which the accused products are
27                 sold is Defendants’ “Sunnypet” and “Petsfit” websites. Poppe Decl. ¶ 7; Chou

28
                                                     10
          PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                    CASE NO. 4:20-CV-07201-JSW
         Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 14 of 19




 1                  Decl. ¶ 6. Neither website lists any of the new accused products Yuntek seeks to

 2                  add. Poppe Decl. ¶¶ 9-10 & Exs. E, F.4

 3           Because information about the accused products that Yuntek seeks to add is not publicly

 4 available, Yuntek properly used fact discovery to learn about those products. See, e.g., Advanced

 5 Micro Devices, 2017 WL 732896, at *3-*4 (granting leave to amend infringement contentions to

 6 add new accused products that plaintiff identified by cross-checking public information against

 7 information from defendant); Chrimar Sys. Inc. v. Cisco Sys. Inc., No. 13-cv-01300-JSW (MEJ),

 8 2015 WL 13449849, at *2-*3 (N.D. Cal. May 14, 2015) (recommending that plaintiff be granted

 9 leave to amend its infringement contentions “to incorporate additional products identified by

10 [defendant] during discovery”); id., Dkt. No. 262 (order adopting recommendation); O2 Micro,

11 467 F.3d at 1365-66 (explaining that this District’s local patent rules permit amendments to

12 infringement contentions “when new information comes to light in the course of discovery” if

13 diligence is shown). Yuntek then acted diligently in sending its proposed amended contentions to

14 defendants, pursuing meet-and-confer discussions, and filing the present motion. See supra, pp. 4-

15 8. Defendants do not argue that Yuntek failed to exercise diligence after learning about the

16 products it seeks to add to its Infringement Contentions in discovery. See supra, p. 8.

17                  2.     Yuntek Learned of Facts Supporting Its Willful Infringement Claim
                           and Other Issues at the Settlement Conference in This Case
18
             Yuntek also seeks leave to supplement the willful infringement portion of its Infringement
19
     Contentions to address Defendants’ knowledge of the asserted ʼ446 Patent in 2015, not just 2018
20
     as stated in Yuntek’s original Infringement Contentions. Yuntek was already granted leave to file
21
     a Second Amended Complaint with these allegations. SAC, ¶¶ 20, 27; Dkt. Nos. 46, 47. Yuntek
22
     now merely seeks to make conforming amendments to its Infringement Contentions.
23

24   4
       The Sunnypet and Petsfit websites list products with reference #DCC1800, Poppe Decl., Ex. E at
     5, 7, 17 & Ex. F at 11, 15, 17, but that is not a new accused product; Yuntek’s proposed amended
25   infringement contentions merely match up this reference number with an accused product already
     identified by its Amazon name in Yuntek’s original Infringement Contentions. See Exhibit B,
26   attached hereto, p. 2. The Petsfit website also lists a product with reference #DCC2611, Poppe
     Decl., Ex. F at 8, but that is not a new accused product either. Yuntek’s proposed amended
27   infringement contentions merely identify it as a product that Yuntek intends to investigate further.
     See Exhibit B, attached hereto, pp. 4, 25. Among other things, Yuntek will investigate when this
28   product was added to the Petsfit website.
                                                        11
            PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                      CASE NO. 4:20-CV-07201-JSW
      Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 15 of 19




 1          Although the information Yuntek seeks to add by amendment technically was in Yuntek’s

 2 possession when it served its original Infringement Contentions, it is understandable that Yuntek

 3 did not remember the 2015 communications with Defendants at that time. The communications

 4 occurred six years ago and took place over a mere 10-day period. Supra, pp. 6-7. Yuntek did not

 5 initiate the communications and, indeed, did not respond to Defendants’ contacts, choosing instead

 6 to engage with Defendants’ U.S. customer, K&H. Id. The communications occurred near the start

 7 of the K&H dispute, which continued with heavy activity for a year thereafter. Id. From Yuntek’s

 8 perspective, it was a dispute with K&H, not Defendants. Chou Decl. ¶ 5.

 9          Notably, Defendants apparently did not remember these communications at first either.

10 Yuntek served document requests asking for, among other things, “All Documents Relating to any

11 Communication between You and Yuntek” and “All Documents Relating to the Asserted Patent

12 . . . .” Poppe Decl., Ex. G, pp. 8-9. Defendants agreed to produce all responsive, non-privileged

13 documents. Id. Yet when Defendants produced responsive documents on May 28, 2021, they did

14 not include any communications with Yuntek in 2015. Poppe Decl. ¶ 11. Defendants made no

15 mention of those communications until the settlement conference a month later. Id. Despite

16 promising to do so, Defendants still have not produced any such documents in discovery. Id.; see

17 also id., Ex. K, p. 3 (7/13/21 email from Defendants’ counsel stating, “Supplemental production of

18 2015 correspondence between Sunnypet and Yuntek. Forthcoming.”).

19          Even if the Court were to find that Yuntek’s possession of the information in question

20 precludes a finding of diligence, “[c]ourts have allowed amendments when the movant made an

21 honest mistake, the request to amend did not appear to be motivated by gamesmanship, or where

22 there was still ample time left in discovery.” Advanced Micro Devices, Inc., 2017 WL 732896, at

23 *2 (citing Karl Storz Endoscopy-Am., 2016 WL 7386136); see also Linex Techs., Inc. v. Hewlett-

24 Packard Co., No. C 13-159 CW, 2013 WL 5955548, at *1 (N.D. Cal. Nov. 6, 2013) (“even if the

25 movant was arguably not diligent, the court retains discretion to grant leave to amend”); Apple Inc.

26 v. Samsung Elecs. Co., No. CV 12-00630 LHK, 2012 WL 5632618, at *6 (N.D. Cal. Nov. 15,

27 2012) (granting leave to amend infringement contentions despite failure to establish diligence

28
                                                    12
           PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                     CASE NO. 4:20-CV-07201-JSW
       Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 16 of 19




 1 because of lack of prejudice to defendant). All three of those listed circumstances are present

 2 here. Yuntek should therefore be granted leave to amend.

 3                  3.     Yuntek’s Remaining Proposed Amendments Relate to Recent
                           Proceedings in This Litigation
 4
            Yuntek’s other proposed amendments to its Infringement Contentions related to litigation
 5
     developments that occurred after the date of Yuntek’s original Infringement Contentions. See
 6
     supra at 7. Yuntek obviously could not have included that information in its original contentions
 7
     and has diligently worked to amend its contentions since the original contentions were served.
 8
     Indeed, Yuntek sent Defendants its proposed amendments less than two months after serving its
 9
     original contentions. See Poppe Decl., Exs. A, B.
10
            B.      Yuntek’s Amended Infringement Contentions Will Not Prejudice Defendants
11
            At no time during the parties’ meet-and-confer discussions did Defendants’ counsel
12
     identify prejudice that Defendants would suffer if Yuntek amends its infringement contentions,
13
     except to state that Defendants “based their settlement and litigation strategies on Yuntek’s
14
     complaint and infringement contentions.” See Poppe Decl. ¶¶ 16, 27 & Exs. K (p. 3, ¶ 8), P, T.
15
     Indeed, Defendants were willing to stipulate that Yuntek could amend its infringement contentions
16
     if Yuntek would agree to let Defendants amend their invalidity contentions. See id., Ex. P. There
17
     are still more than two months of fact discovery left, and no depositions have occurred. Id. ¶ 30.
18
     Claim construction briefing has not occurred yet, and Defendants had notice of Yuntek’s proposed
19
     amendments before serving their proposed claim constructions. Compare id. ¶ 5 & Ex. B
20
     (proposed amended infringement contentions sent to Defendants’ counsel on July 8, 2021), with
21
     Dkt. No. 27 at 1 & Dkt. No. 24 at 6 (parties’ proposed claim constructions due on July 9, 2021).
22
     Defendants have never stated a need to revise their proposed claim constructions based on
23
     Yuntek’s proposed amendments. See Poppe Decl. ¶ 31 & Exs. K, P, T. Indeed, Defendants would
24
     have no justification for doing so because Yuntek is not revising its infringement theories and the
25
     new accused products are the same as the existing ones in all material respects. See Exhibit B,
26
     attached hereto, pp. 4-42 (showing a lack of changes to the infringement charts in Yuntek’s
27
     Infringement Contentions); Chrimar Sys. Inc., 2015 WL 13449849, at *6-*7 (finding no prejudice
28
                                                      13
           PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                     CASE NO. 4:20-CV-07201-JSW
       Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 17 of 19




 1 from amended infringement contentions “where there is no evidence that [plaintiff] is shifting

 2 legal theories” and fact discovery was still open). Because Defendants will suffer no prejudice

 3 from amended Infringement Contentions, Yuntek’s motion should be granted.

 4 VI.      CONCLUSION
 5          For the foregoing reasons, Yuntek respectfully requests that this Court grant its motion for
 6 leave to amend its Infringement Contentions in the form attached as Exhibit A. Good cause exists

 7 to grant the motion because Yuntek acted with diligence and Defendants will suffer no prejudice.

 8 VII. STATUS REPORT

 9          Yuntek wishes to bring two other matters to the Court’s attention that do not require
10 immediate resolution.

11          First, as noted above, Defendants’ invalidity contentions list numerous uncharted prior art
12 references. See supra at 8 n.3; Poppe Decl., Ex. R. Yuntek asked Defendants to serve amended

13 invalidity contentions that omit the uncharted references, and said it would move to strike the

14 extraneous references if Defendants failed to do so. Id., Ex. U. Defendants agreed to do so, but

15 their proposed amended invalidity contentions failed to delete three uncharted references and,

16 instead, added new arguments based on those three references to Defendants’ invalidity charts.

17 See id., Ex. R. After further meet-and-confer discussions, the parties appear to be at an impasse

18 regarding those three references. Id. ¶ 32. Despite that impasse, Defendants’ counsel has

19 represented that Defendants will still remove the other uncharted references from their invalidity

20 contentions and Yuntek need not file a motion to strike for that purpose. Id. Yuntek will refrain

21 from filing a motion to strike in reliance on that representation and on the expectation that

22 Defendants’ right to rely on the other three uncharted references will be resolved in connection

23 with a forthcoming motion by Defendants for leave to amend their invalidity contentions.

24          Second, the parties have communicated at length about scheduling one or more depositions
25 of Defendants’ employees located in China. Id. ¶ 33; see, e.g., id., Exs. K, M, P, U. Defendants’

26 counsel has repeatedly insisted that oral depositions are impossible, even by remote means, due to

27 the illegality of depositions in China and travel restrictions related to COVID-19. Yuntek has

28 responded that deponents in China routinely travel to neighboring jurisdictions for depositions in
                                                     14
           PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                     CASE NO. 4:20-CV-07201-JSW
      Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 18 of 19




 1 U.S.-based litigation, and that COVID-related travel restrictions may be inconvenient but are not a

 2 reason to avoid oral depositions altogether. Yuntek’s counsel is informed that depositions of

 3 Chinese nationals in other U.S. litigation are still occurring despite COVID. Indeed, given the

 4 frequency with which Chinese companies are parties in U.S. litigation, any other result would be

 5 untenable. Defendants’ proposed solution―a deposition on written questions―is not adequate

 6 because it would provide no opportunity to obtain spontaneous answers or to ask follow-up

 7 questions. Yuntek has informed Defendants that it is willing to wait a few weeks to schedule the

 8 deposition(s) to see if COVID-related health risks and travel restrictions ease during that period,

 9 but the issue cannot wait much longer due to the approaching close of fact discovery on October

10 22, 2021. If the parties are unable to resolve this issue in the next few weeks, Yuntek may need to

11 file a motion to compel or to make limited modifications to the case schedule so that the

12 deposition(s) can occur after the close of fact discovery. Yuntek does not want to alter other parts

13 of the case schedule because the asserted patent will expire in late 2022 and Yuntek wants to take

14 this case to judgment before then.

15

16 Dated: August 19, 2021                           RIMON, P.C.

17

18
                                                By: /s/ Matthew H. Poppe
19                                                  Matthew H. Poppe

20                                                  Attorneys for Plaintiff YUNTEK
                                                    INTERNATIONAL, INC.
21

22

23

24

25

26

27

28
                                                     15
           PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                     CASE NO. 4:20-CV-07201-JSW
      Case 4:20-cv-07201-JSW Document 56 Filed 08/19/21 Page 19 of 19




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on August 19, 2021, the within document was filed with the Clerk of

 3 the Court using CM/ECF, which will send notification of the filing to all attorneys of record in this

 4 case.

 5                                                        /s/ Matthew H. Poppe
                                                                    Matthew H. Poppe
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     16
           PLAINTIFF’S MOTION TO AMEND INFRINGEMENT CONTENTIONS; CASE STATUS REPORT
                                     CASE NO. 4:20-CV-07201-JSW
